Citation Nr: 0427632	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  01-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back injury, including arthritis.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as depression secondary to service-
connected residuals of scalp laceration.

3.  Entitlement to a compensable evaluation for status-post 
healed fracture of left pubis and ischium.

4.  Entitlement to a compensable evaluation for residuals of 
scalp laceration. 

5.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.





REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and August 2002 rating 
decisions of the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

In January 1995, the Board denied, in pertinent part, service 
connection for residuals of a low back injury.  The veteran 
subsequently filed a timely appeal to the United States Court 
of Veterans Appeals and the Court, in a July 1996 memorandum 
decision, affirmed the January 1995 Board's denial of service 
connection for a low back injury.  

In April 2004, the veteran presented testimony during a 
videoconference hearing before the Undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims folder.  During a pre-hearing conference, the veteran 
indicated that he wished to amend his appeal to include 
service connection for post-traumatic stress disorder.  This 
issue is therefore referred to the RO for further 
development.  
In August 2004, the veteran submitted additional medical 
evidence to the Board and did not include a waiver of initial 
RO consideration.  On review, the Board finds that the 
additional evidence, which consists of brain studies, is not 
material to any issue decided herein; therefore a remand for 
RO review is not necessary.  

The issues of an increased rating for residuals of scalp 
laceration and entitlement to a compensable rating under the 
provisions of 38 C.F.R. § 3.324 are addressed in the REMAND 
portion of the decision below and REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  A January 1995 Board decision denied service connection 
for residuals of a low back injury on the basis that such 
disability was not causally related to service; the veteran 
appealed the decision and the United States Court of Veterans 
Appeals, in a July 1996 memorandum decision, affirmed the 
January 1995 Board decision.  

3.  The veteran's petition to reopen his claim of entitlement 
to service connection for a low back injury was received in 
November 2000.

4.  Evidence received since the January 1995 Board decision 
is either cumulative in nature or not material in that it 
does not include competent evidence suggesting that the 
veteran's low back disability is causally related to service 
nor was there evidence of degenerative arthritis within one 
year following discharge from service.  

5.  The veteran's depression is not causally related to 
service or to a service-connected disability.

6.  The veteran's service-connected status-post healed 
fracture of left pubis and ischium is manifested by no more 
than slight subjective symptoms.


CONCLUSIONS OF LAW

1.  The January 1995 Board decision denying service 
connection for residuals of a low back injury is final, and 
the veteran has not submitted new and material evidence since 
that decision; thus the claim is not reopened.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1994); currently 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 
(2003).

2.  A psychiatric disability, claimed as depression, was not 
incurred in or aggravated during active wartime service and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2003).

3.  The criteria for a compensable evaluation for residuals 
for status-post healed fracture of left pubis and ischium are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5294 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in February 2002, July 2002 and August 2002, 
the RO advised the veteran of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims, but that 
he must provide enough information so that VA could request 
any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The March 2001 rating decision, the April 2002 and August 
2002 rating decisions, the July 2001 Decision Review Officer 
Statement of the Case, the April 2002 supplemental statement 
of the case (SSOC), and the October 2003 SSOC collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims.  The October 2003 SSOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the veteran of his and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

The veteran identified relevant treatment at his former place 
of employment; treatment records from the Railroad Retirement 
Board are associated with the claims folder.  The claims 
folder also contains VA treatment records relevant to the 
period on appeal.  The veteran was afforded an examination 
for VA purposes in February 2001.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Application to Reopen Claim of Service Connection for a Low 
Back Disability. 

In a January 1995 decision, the Board denied service 
connection for a low back disability on the basis that such 
disability was not causally related to the veteran's active 
service, nor were there any degenerative changes in the spine 
within one year of discharge from service.  The veteran 
appealed the Board's decision, and the Court affirmed the 
Board's decision.  Thus, the January 1995 Board decision 
became final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1997); currently 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).

Since the January 1995 decision is final, the veteran's 
current claim of service connection for a low back injury may 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2003).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
a low back injury was received at the RO in November 2000.  
Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id. Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As the last final disallowance of the veteran's claim of 
entitlement to service connection for a low back disability 
was a January 1995 Board decision, the Board must determine 
whether new and material evidence has been received 
subsequent to the January 1995 Board decision sufficient to 
reopen that claim.

The Board, in its January 1995 decision, determined that the 
veteran was not entitled to service connection for a low back 
disability because there was no medical evidence relating 
such disability to service nor was there evidence of 
degenerative arthritis of the lumbosacral spine within one 
year following discharge.  

The evidence submitted would have to tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the previous denial.  Evans, supra.  
Thus, to be new and material, the evidence would need to 
suggest a nexus between the veteran's low back disability and 
active service.  

Evidence considered at the time of the January 1995 Board 
decision consisted of service medical records, private 
treatment records, and a September 1991 VA examination 
report.  Service medical records showed that the veteran 
sustained a simple fracture of the left superior pubis, the 
inferior ischium and the ischial pubic junction on the left 
after being struck by an automobile while walking in January 
1961.  An October 1964 separation examination report was 
negative for any complaints or diagnoses related to the back.  
A VA September 1991 examination report showed that the 
veteran complained of back pain; the examiner attributed the 
veteran's complaint of back pain to a July 1991 work-related 
injury at the railroad company.

Evidence received since the January 1995 Board decision 
consists of the veteran's statements, employment medical 
records received in April 2002 by the Railroad Retirement 
Board, a February 2001 VA examination report, and VA 
treatment records.  The Board finds that this additional 
evidence is new, as it was not previously considered, however 
it is either cumulative or not material to the veteran's 
claim.  

The veteran's employment medical records from the Railroad 
Retirement Board are cumulative of the material matters for 
which the claim was previously denied.  These records 
indicate that the veteran injured his back in July 1991 while 
slinging sod squares for the railroad company; diagnosis was 
low back sprain, possible nerve root compression.  This 
evidence is cumulative of evidence previously considered and 
therefore is not "new."  Furthermore, an April 2002 VA 
progress note shows a diagnosis of chronic, exacerbated, 
persistent low back pain.  X-rays taken during a February 
2001 VA examination and a magnetic resonance imaging scan 
taken in November 2001 show mild degenerative changes in the 
spine.  This evidence, although new, is not material to the 
veteran's new and material claim, in that it does not tend to 
show that the veteran's current low back disability is 
related to service and fails to show a diagnosis of arthritis 
within one year following the veteran's discharge from 
service.  

Finally, the veteran's statements to the effect that his 
current back disability is related to service are cumulative 
of his prior contentions.  Furthermore, as a layperson, he is 
not competent to render a medical opinion regarding 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The Board finds that evidence received since January 1995 
does not bear directly and substantially upon the specific 
matters under consideration, and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, the evidence cannot be 
considered new and material for the purpose of reopening the 
claim.

Service Connection  for a Psychiatric Disability, Claimed as 
Depression. 

The veteran has not claimed and the record does not show that 
a psychiatric disability was present in or otherwise related 
to his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(20003).  He attributes his depression to his service -
connected residuals of a lacerated scalp.  In essence, he 
asserts that the in-service head injury caused his current 
depression.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).

While there is a current diagnosis of depression, it has not 
been shown to be proximately due to, or the result of, the 
veteran's service-connected scalp laceration.  The first 
evidence of record showing a diagnosis of depression was an 
October 2001 VA treatment record, dated more than 35 years 
following the veteran's discharge from military service.  
There is no competent evidence of record suggesting a 
relationship between a psychiatric disability and a service-
connected disability.  In fact, a July 2003 VA examiner noted 
that it is more probable than not that the veteran's reported 
affective discomfort is not related to his military service 
or to the injuries sustained when he was struck by an 
automobile in-service.  The examiner described the veteran's 
depression as more of a transient and episodic symptom.  This 
opinion has not been rebutted by any other competent evidence 
in the record.  

The Board acknowledges the veteran's belief that his 
depression is related to his service-connected residuals of 
scalp laceration.  As noted above, however, he is not 
competent to render a medical opinion regarding the etiology 
of his disability.  See Espiritu, supra.

The Board has reviewed the newspaper article submitted by the 
veteran that discussed a possible relationship between head 
injuries and depression, however this article is generic in 
nature, as it does not apply the facts specific to the 
veteran's case.  Furthermore, the Board reiterates that the 
July 2003 examiner specifically stated that the veteran's 
depression is not related to the injuries that the veteran 
sustained as a result of the in-service accident, noting that 
the veteran's head trauma was relatively minor and that there 
were no lingering after-effects.  A clear preponderance of 
the evidence is against a finding that the veteran's current 
depression and his service-connected residuals of a scalp 
laceration are related.  The reasonable doubt doctrine is not 
for application, and secondary service connection for a 
psychiatric disability is not warranted.  See 38 C.F.R. 
§§ 3.102, 3.310 (2003).

Increased Rating Claim for Status-Post Healed Fracture of 
Left Pubis and Ischium.

In an October 1991 rating decision, the RO granted service 
connection for residuals of a fracture of the left pubis and 
ischium and assigned a noncompensable disability rating, 
effective from June 1991.  The veteran contends that his 
pelvic disability warrants a higher disability rating due to 
constant pain in the pelvic area.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is noteworthy that the 
pyramiding of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

The intent of the Ratings Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The RO rated the veteran's service-connected pelvic 
disability under Diagnostic Code 5255.  However, the Board 
finds that the veteran's pelvic disability is more 
appropriately rated under Diagnostic Code 5294, which 
pertains to sacro-iliac injury and weakness.  Diagnostic Code 
5294 provides that the disability be rated as analogous to 
lumbosacral strain under Diagnostic Code 5295.  This code 
provides that a noncompensable evaluation is warranted for 
sacroiliac injury and weakness with slight subjective 
symptoms only.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe sacroiliac 
injury and weakness manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5294, 5295 (2003).

The words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R.§ 4.6 (2003).

The Board finds that the criteria for a compensable rating 
for the veteran's pelvic disability are not met under 
Diagnostic Code 5294.  The medical evidence does not show 
that the veteran's pelvic disability manifests more than 
slight subjective symptoms.  During his February 2001 VA 
examination of the joints, the veteran had no complaints of 
pain or symptoms pertinent to his symphysis pubis or his 
pelvis.  His gait was normal and he could walk on his heels 
and toes without difficulty.  The examiner noted that there 
was absolutely no tenderness over his symphysis pubis or his 
left pubic rami.  The veteran's reflexes, sensation, and 
circulation were intact throughout the lower extremities and 
there was no evidence of muscle atrophy in the lower 
extremities.  X-rays of the pelvis showed no evidence of a 
recent or old fracture or dislocation involving any of the 
pelvic bones including the pubic rami on the left.  
Diagnosis, in pertinent part, was old healed fracture of the 
left pubic ramus, station of sequelae.  On review, the Board 
concludes that these objective findings do not more nearly 
approximate a 10 percent evaluation.  Accordingly, a 
compensable evaluation for status-post healed fracture of 
left pubis and ischium under Diagnostic Code 5294 is not 
warranted.  See 38 C.F.R. § 4.71a (2003).

The RO rated the veteran's pelvic disability by analogy under 
Diagnostic Code 5255, however there is no evidence of 
malunion or nonunion of the femur, therefore Diagnostic Code 
5255 does not provide for a higher evaluation.  See 38 C.F.R. 
§ 4.71a (2003).  The Board has considered the potential 
applicability of other diagnostic codes.  However, the 
veteran's service-connected pelvic disability does not 
warrant a higher evaluation under any other diagnostic code.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2003).

During his personal hearing, the veteran complained of 
constant pain due to his service-connected pelvic disability.  
However, the Board finds that additional functional loss due 
to pain on movement is not supported by adequate pathology 
such that would warrant a compensable evaluation.  In fact, 
the disability was essentially asymptomatic on the most 
recent examination.  As such, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 have been considered, but they do not 
provide a basis for an increased evaluation.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, the Board finds that the regular 
schedular standards applied in this case adequately describe 
and provide for the veteran's disability.  There is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to his disability 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign higher ratings.

ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for a low back disability.

Service connection for depression is denied.

A compensable evaluation for status-post healed fracture of 
left pubis and ischium is denied.

REMAND

As noted above, the veteran was struck by an automobile 
during service.  In addition to sustaining a fracture to his 
pelvis, the veteran received a wound to the head that 
required stitches.  In an October 1991 rating decision, the 
RO granted service connection for residuals of scalp 
laceration and assigned a noncompensable disability rating, 
effective from June 1991.

During the veteran's personal hearing, he testified that the 
scar on his head did not produce pain but bled occasionally 
after washing or combing his hair.  He described the scar as 
being approximately one-quarter of an inch high.  

The Board notes that effective August 30, 2002, the rating 
criteria for skin disabilities were revised.  Under the new 
criteria, the RO must consider certain characteristics of 
disfigurement.  The adjudicator is required to take into 
consideration unretouched color photographs when evaluating 
scars under these criteria. 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2003).  

While the veteran was advised of the new criteria for rating 
skin disabilities in an October 2003 SSOC, review of the 
record shows that the veteran's service-connected scalp 
laceration has not been evaluated since the veteran's 
September 1991 VA examination.  The Board finds that a more 
contemporaneous VA dermatological examination is necessary to 
evaluate the current nature of the veteran's service-
connected scalp laceration. 

Finally, the Board's consideration of the issue of a 
compensable rating under the provisions of 38 C.F.R. § 3.324 
must necessarily be deferred until the RO has readjudicated 
the issue of a compensable evaluation for residuals of scalp 
laceration.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
dermatological examination to determine 
the current nature and extent of his 
service-connected residuals of scalp 
laceration.  The veteran's claims folder 
should be available for review.  The 
examiner is specifically requested to 
identify all skin manifestations and the 
area or areas involved and note the 
length and width of scar(s), the size of 
hypo- or hyper-pigmented skin, the size 
of any abnormal skin texture (where the 
texture is irregular, atrophic, shiny, 
scaly, etc.), the size of any underlying 
missing soft tissue, and the size of any 
indurated and inflexible skin associated 
with the disability.  In addition, the 
examiner should discuss the presence or 
absence of elevation or depression on 
palpation of the surface contour of the 
scar and of adherence of the scar to 
underlying tissue.  Unretouched color 
photographs should be made and included 
with the examination report.  

2.  The RO should again review the 
record, including the new dermatological 
examination report, and re-adjudicate the 
issues of a compensable evaluation for 
residuals of scalp laceration and a 
compensable rating under the provisions 
of 38 C.F.R. § 3.324 (2003).  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



